Order entered February 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01312-CV

                                    CHAN PAK, Appellant

                                               V.

                                AD VILLARAI, LLC, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06030

                                           ORDER
       We GRANT the January 30, 2015 second motion of David Langford, Official Court

Reporter for the 44th Judicial District Court of Dallas County, Texas, for an extension of time to

file the reporter’s record. The reporter’s record shall be filed by MARCH 2, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE